Citation Nr: 0515653	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  02-19 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for service-connected 
chronic dorsal lumbar strain, symptomatic, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel






INTRODUCTION

The veteran had active service from March 1964 to March 1967 
and from May 1967 to November 1969.  

This appeal arises from an October 2001 rating decision by 
the Atlanta, Georgia Regional Office (RO) of the Department 
of Veterans' Affairs which denied an evaluation in excess of 
20 percent for service-connected chronic dorsal lumbar 
strain.  The Board notes that service connection is also in 
effect for residuals of compression fractures of the thoracic 
spine and residuals of a fracture of the lumbar spine.  
However, these disabilities are not the subject of the 
current appeal.


REMAND

The determination has been made that additional development 
is necessary in the current appeal.  In an October 2004 VA 
examination, the veteran was diagnosed with lumbar 
radiculitis in addition to chronic dorsal lumbar strain.  The 
examiner also noted that he "appears to have a right 
hemihypoesthesia."  It is not clear that this examiner had 
the opportunity to review the veteran's claims file.  To 
ensure a thorough examination and evaluation, the veteran's 
disability must be viewed in relation to its history.  38 
C.F.R. § 4.1 (2004).  Moreover, this most recent examination 
reveals that the veteran may now have neurological 
manifestations of his spine disability.  Therefore, the 
veteran should be scheduled for a neurological examination to 
determine whether a separate neurological rating is 
warranted, what nerves are affected by the veteran's 
disability, and what are the manifestations of the spine 
disability.

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:


1.  The RO should schedule the veteran 
for a neurological examination to 
determine the current nature and severity 
of the chronic neurological 
manifestations of his lumbar spine 
disability, if any. The examiner should 
be requested to perform any and all tests 
necessary and the results should be 
included in the examination report. The 
claims folder must be made available to 
the examiner for review.  Such review 
should be indicated in the examination 
report.  The examiner should be requested 
to report all chronic neurological 
manifestations of the veteran's service 
connected spine disability, to include 
specifying any and all neurological 
symptoms (e.g., sciatica, neuritis, 
neuralgia, sensory loss, sphincter and 
bladder dysfunction, etc.) with reference 
to the specific nerve(s) affected (e.g., 
sciatic nerve).

2.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the veteran, he 
should be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant actions taken on 
the claim for benefits.  The veteran 
should be given an opportunity to 
respond to the SSOC.  The case should 
then be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



